-

   I_      ’


                                                                                577



                 OFFICE OF THE AITORNEY GENERAL OF: m
                                   AUSTIN




Bonorable P. L. ~ssle
Couuty Auditor
~ilbargsr county
Vernon, Texar
Dear Sir:                      Oplnlon Nor C-3925
                               Ret Undrr Artloles    3908 an& 6869,
                                     ia the sherlii  of Wilbargep.
                                     County entitled  to.mme then
                                     four deputies in the praolnot
                                     in whloh ,the oounty site la
                                     loaated   and does the Commls-
                                     sionersl  Court have the eu-
                                     thority to approve iverrente
                                     to pay for 6uoh additio’kel
                                     deputies?
               WO have your letter   or   August 30, 1941,’ irOa WhlOh
we quota:
              “At’the present tldm t’hs Sherlrr &lYiil:.
        barger County,’ %aeI), has l’HR3E (3) Ddput$ss
        in the Preoinot   where the s~erirr's    qrri00 is
        looate&,-and   in addition  to the three .dspu-                    /’
        ties,  the-   1s a Jail atron   ate ~the Jail and ’
        another Deputy Shtm%ri noting as ALssiatantto
        the Jail Matrdn.
                 “The Shrilit dislrerr additional   help and
         .rjiahes to appoint another Deputy.      Under Art.
          3902 &3SQ ie he. entitled    to more Depu$iee
        ‘than thoes mentioned above, and does the Corn-
          mlaalonere* Court have th6 atithorlty to ap-
          ppove werrantcl to pay ror rtih eddltlonel
          Deputy.”
           It appear8 that your reference         to ArtioL3     0889 Is
a tygogrephioal  error,  ae the applloabls        provlsion.or     the
statute ir Art101e saso.
               ~_~.~.~.


                                                                   578

Bonoreble    1. L. Msssls,    Fags 2


             Art1018   3902 provides   in pert   es hollows:
             ‘Ilhenersr any dirtriot;    oounty or preoinot
     officer     shall require    the aervloea of deputies,
     esslstants      or clerks in the psrrormanoe 0r his
     duties     he shall apply to the County Comrnissionersv
     Court of his oounty ior authority         tq appoint
     suoh dsputies       assistant8   or o~srks’~stetlng
     by sworn app lf oatlon the number nee d sd, the
     position     to be tilled    and the amount to be paid.
     Said application       ohs11 be eaomgenied     by e
     statsvent     showing the probable reoolptm frcan
     fees, eommlsslons and oompensatlon’ to be ool-
     looted by said orrloe during the rlsoal           year
     and the probable disbursements whioh shaJ.1 ln-
     elude all salaries and expenses or said orrlcei
     and said aourt shall make its order euthoriz-
     lng the appointment of such deputies,          assis-
     tants and olerks and fix the ocmpensation to
     be paid them within the limltatlons         herein prs-
     scribed and determine the number to be appoint-
     ed as in the discretion        of said oourt may be
     progert provided that in no case shall the
     Commlssloners~ Court or any neaber thereor at-
     tempt to influeaoe       the appointment of any per-
     son as deputy, esslotant        or clerk in any ofiloa.
     . . .”
             Artio1e   8869 provides   in part as r0libn8a
                    me number or deputies appointed by
     the s&iii      or any on8 oounty ahall be l&sited
     to not sxoesdlng thras in the Juatlce preolnot
     in whioh is located the oounty site of suoh
     oounty, and one in eeoh Justloa preoiaot,     end
     e list    or these appointments shall be posted
     up in e oonspleuous plaOe in the Clerk’s     OffiOe.
     .  l  .
            (I

              ‘Be are advised by the Comptroller tha~t the popu-
lation    at Wllbergsr County eooording     to the 1940 Federal
census    is 20 474; that the tar valuation of said county for
194C is     $18,b99,010.00~   that the orrioers  0r said oounty
are on    e salary besir,
          We believe that your first question is answersd
by our opinion No. O-12, written by Wm. J. PaMing, Assls-
                                                                   579


‘Honorable   y, L. Msssle,   Psge 3


tant Attorney tineral,   to Honorable Charlsr H, Theobald,
County Attorney,  Galveston County, Texas, rrom whloh we
quote a
             “The department is not in pOt!IsOsSiOA of
      any derlnite   deoision   afieotlng    the question
      on hand, end therefore     must arrive    at the con-
      clusion that Article     6869; Vernon*8 Ann&ated
      Texas Civil Statutes whioh applies to the
      sherirrs   under the Fee Law, has been super-
      seded insorar~as    it applies to Galveston
      County, Ts+ss, a oounty having a popylatlon
      of 64,401, eooordlng to the lest United States
      Census, by Article     3902 Revised Civil Stet-
      utes of Texas, and Seotion 4 thereof,        end by
      the Orricers*   Salary Law or the State of Texas.
            *It is the rurther opinion or this de-
      partment that it rests within the discretion
      of the Hon. Commi-sioners’ Court of Galveston
      County, Texas, as to the number of deputies
      which the sheriff    should employ.    You will
      note in Article   3902, Revised Civil Statutes,
      that the sherift    shall make epplloatlon   to
      the Commlsslonere* Court for the appointment
      or degutles,   and eta., and that, furthermore,
      he shall show the probable rsoelpts      and dls-
      bursements of his orfioe    in order for the
      Commissioners1 Court to determine the, number
      and necessity   therefor.
           “It is thererare the opinion or this de-
     partment that such appointments of deputies
     should ba determined by the Commlssionersl
     Court of Galveston County, Texas, through the
     neoesslty    or suoh eppolntments and also
     Governed by the revenues of the sherlii*s
     0rrioe.     It is very evident that no euch ep-
     polntment should exoeed that of neoessity       and
     that due oonsideration     of all oondltions
     necessitating    said appointments should be
     the controlling    raetor in such oonslderation
     as might arise arreotlng     the county et 1arge.v
            It is thereiora    our opinion that the sheriff   or
rVl.lbarger County is entitled    to employ, in addition   to a
Honorsblr      1. L. Msssfs,      ;.a&0 4


first     deputy,     as aany eddltlonsl
                                    de?utlss es he lo suthor-
hod     to   employ    b   an order  Comlesionsrsv
                                      of    the        Court,
acting upon appl I cation oi thr rhsrlrr   riled in eoeordanco
with the ~rovlslons    oi Article 3902.   It then fol.lows that
ths Commlssionan*    Court wcula kve~ the authority     to ap-
prove warrants to pay tar suoh add3.tlona~~deputiss.
          (388 Opinion Wo. -6,   by H. Grady Chandler, Al-
sfstact Attorney Gsnsral, addressed to Honorable f. A.
Yoore, Couqtg i:tto.msy, Ragan County, detsd April 29, 1921,
a oopy of whioh is etteehed berets.)
                                                  Yours Tory truly




                                                                     COMYllTSR